Citation Nr: 0610454	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for sinusitis with 
headaches.

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for arthritis of the hands 
and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956 and from June 1961 to June 1964.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board decided some of the 
issues on appeal and remanded other issues for further 
development by the originating agency.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration.

The Board notes that in a March 2005 statement the veteran 
has raised the issue of entitlement to service connection for 
tinnitus.  In addition, the issue of entitlement to service 
connection for post-traumatic changes of the left maxillary 
and orbital regions is raised by the report of an April 2005 
VA examination.  Neither of these matters has been addressed 
by the RO.  Therefore, they are referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  Sinusitis was not found on the examination performed in 
connection with the veteran's entrance onto active duty in 
January 1955.

2.  Chronic sinusitis was present during the veteran's period 
of active duty from January 1955 to December 1956.

3.  Chronic sinusitis did not clearly and unmistakably exist 
prior to the veteran's entrance onto active duty.

4.  The veteran has headaches associated with sinusitis.

5.  Hearing loss disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service.  

6.  Arthritis of either hand or foot was not present in 
service or manifested until years thereafter; nor is it 
etiologically related to the veteran's active service. 


CONCLUSIONS OF LAW

1.  Sinusitis with headaches was incurred during active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Seasonal allergic sinus infections were not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§  1110, 1111, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.385 (2005).

4.  Arthritis of the hands and feet was not incurred in or 
aggravated by active service and the incurrence or 
aggravation of such during service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for sinusitis 
with headaches.  Therefore, no further development of the 
record is required with respect to this claim.  Although the 
record reflects that the RO has not provided VCAA notice with 
respect to the initial-disability-rating and effective-date 
elements of this claim, those matters are not currently 
before the Board and the RO will have the opportunity to 
provide the required notice before deciding those matters.

Regarding the claims for service connection for bilateral 
hearing disability and arthritis of the hands and feet, the 
record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in October 2002 and February 
2005.  Although the veteran has not been provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for any of these disabilities, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for any of these disabilities.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claims was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on any of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
organic disease of the nervous system to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Sinusitis with Headaches

Service medical records show that the veteran was treated for 
chronic sinusitis in January 1956.  In addition, X-ray 
findings in November 1956 were considered to be compatible 
with acute and chronic sinusitis.  He was also found to have 
sinusitis when examined by VA in April 2005.  The medical 
evidence adequately shows that he has headaches associated 
with the sinusitis.  

With respect to whether the disorder is etiologically related 
to service, an April 2005 VA examiner has opined that it is 
not because the veteran gave a history of seasonal sinus 
infections with headaches as a child and because there was no 
evidence of active treatment for the disorder in service or 
within one year of his discharge from service.  The Board 
notes that this opinion is inconsistent with the service 
medical records showing that the veteran was treated for 
chronic sinusitis.  In any event, the opinion proffered by 
the VA examiner supports the conclusion that chronic 
sinusitis was present in service.  The veteran was not found 
to have this disorder when he was examined for entrance onto 
active duty in January 1955, and the clear and unmistakable 
evidence required to rebut the presumption of soundness is 
lacking.  Accordingly, service connection is in order for 
chronic sinusitis with headaches.


Bilateral Hearing Loss

The veteran contends that service connection is warranted for 
his hearing loss disability because it is the result of his 
exposure to noise in service while working with guided 
missiles and machine guns.  Review of the service medical 
records shows that the veteran sustained a perforation of the 
right tympanic membrane in April 1963, but was successfully 
treated with a paper patch.  There is no record of any 
treatment, finding, or diagnosis of a hearing loss during 
service.  At both of his separation physical examinations, 
the veteran reported no ear complaints and both separation 
examination reports note that the veteran's hearing was 
normal.

There is no post-service medical evidence documenting the 
presence of hearing loss until 2002 or medical evidence of a 
nexus between the veteran's hearing loss and his military 
service or the service-connected residuals of a perforated 
tympanic membrane.  Moreover, a VA audiologist who examined 
the veteran in April 2005 and reviewed the veteran's claims 
folder has opined that the veteran's hearing loss is not 
etiologically related to service or the perforated tympanic 
membrane.

The evidence of a nexus between the veteran's hearing loss 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.



Arthritis of the Hands and Feet

The veteran contends that he developed arthritis in service 
through the handling of rifles and machine guns.  He also 
claims that he was seen on sick call for arthritis.  

Service medical records show that the veteran sought 
treatment for hip pain and that an X-ray study of his right 
hip was negative.  They also show that in connection with his 
examination for separation from service in May 1964, the 
veteran gave a history of arthritis.  Service medical records 
do not document any complaint or abnormal finding pertaining 
to the veteran's hands or feet, nor do they show that he was 
found to have arthritis or any other disorder of the hands or 
feet.  In fact, there is no medical evidence of any disorder 
of the veteran's hands or feet until 2002 or medical evidence 
linking the claimed arthritis to the veteran's military 
service.  Moreover, a VA physician who examined the in April 
2005 and reviewed the veteran's claims folder has opined that 
the claimed disabilities are not etiologically related to the 
veteran's military service.  

Again, the evidence of a nexus between the claimed 
disabilities and the veteran's military service is limited to 
the veteran's own statements.  As noted above, the veteran is 
not competent to provide an opinion concerning medical 
causation. 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for sinusitis with headaches is granted.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for arthritis of the hands and feet is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


